DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S COMMENT
A corrected examiner’s amendment to the record appears below. This is pursuant to the NOA filed on 08/23/2021 to correct an inadvertent error to acknowledge that the status of claim 181 is a canceled claim and not an allowed claim as cited in the PTOL-37 form and in page 3 of the NOA dated 08/23/2021.
Claims 180-184, 186-189 are pending. The amendment fled on 06/22/2021 has been entered. Claims 188-189 are withdrawn. Claims 180-184, 188-187 are under consideration.
The Amendment filed on 08/25/2021 has not been entered because applicants incorrectly labeled withdrawn claims 188-189 as (currently amended claims).  The amendment filed on 12/07/2021 has been entered because applicants acknowledge that claims 188-189 are canceled.
Withdrawn/Claim Rejections - 35 USC § 103
The rejection of claims 180-184,186-187 under 35 U.S.C. 103 as being unpatentable over Zhao (Clinical Cancer Research, 10: 718-727, 2004) as evidenced by Tai (Carcinogenesis, 2602): 495-502, 2005) and in view of Izyumov (Biochimica et Biophysica Acta, 1658: 141-147, 2004), Parsons (WO2005065954) is withdrawn. Applicant’s arguments that the art of record relates to transformed cell was found persuasive.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Patrea Pabst on 08/11/2021 and 12/07/2021.
The application has been amended as follows:
In the claims
Claims 188-189 have been canceled.
Following claims have been re-written as follows:
180.	A method for increasing the number of cells expressing one or more markers of pluripotency in a population of cells comprising non-embryonic, non-transformed normal differentiated mammalian somatic cells said method comprising;
subjecting the somatic cell population to an effective amount of chemical stress comprising ATP to a concentration of between 20 M and 200 mM, 
alone or in combination with a mechanical stress to increase the levels of stress inducible genes in an amount and for a time effective to increase the number of cells expressing one or more markers of pluripotency,
 wherein said cells are at a pH of between 3.0 and 6.8, 
without introduction of an exogenous gene, a transcript, a protein, a nuclear component or cytoplasm, or without cell fusion,
wherein one or more pluripotency markers selected from the group consisting of Oct4, SSEA, Nanog and Sox2, thereby increasing the number of cells expressing said markers of pluripotency.
Conclusion
Claims 180, 182-184, 186-187 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhao (Clinical Cancer Research, 10: 718-727, 2004) as evidenced by Tai (Carcinogenesis, 26(2)}: 495-502, 2005) and in view of Izyumov (Biochimica et Biophysica Acta, 1658:141-147, 2004), M and 200 mM, alone or in combination with a pH of between 3.0 and 6.8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632